Citation Nr: 1706423	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-27 290A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of disability compensation benefits in the amount of $2,651.00 was properly created and calculated, and, if there was a properly created and calculated overpayment debt, whether the Veteran is entitled to a waiver of recovery of that debt.  

(The issues of entitlement to increased evaluations for the service-connected cervical spine and right and left shoulder disabilities are the subject of a separate decision of the Board.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1982 to August 1984, and from October 1987 to January 2006, when she retired.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The Philadelphia, Pennsylvania ROIC Committee on Waivers and Compromises (COWC) denied the Veteran's request for waiver of repayment of an overpayment of disability benefits in the calculated amount of $2,651.00.  The claims folder is currently under the jurisdiction of the RO in Muskogee, Oklahoma.

Throughout the appeal period the Veteran has disagreed with the validity of the creation of the debt, as well as the amount, contending that the debt is due to a mistake on the part of someone at VA.  The Board notes that the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).  Here, the Veteran has challenged the validity of the debt itself; therefore, the issue on appeal is as listed on the title page.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In February 2010, the COWC considered and denied the appellant's claim for a waiver of the overpayment of VA compensation benefits, without specifically considering the Veteran's contention that the overpayment was created as a result of VA error.  Throughout the appeal period, however, the Veteran has disagreed with the creation and the amount of the debt, as well as how much of the debt has been recouped.  

In July 2010, the Veteran submitted a written statement in which she declared that she wanted to appeal the COWC decision.  In this July 2010 notice of disagreement (NOD), she stated that Debt Management wrongfully took over $2000 from her because of VA's mistake without allowing her to counter the amount owed.  

To date, however, the AOJ has not issued a Statement of the Case (SOC) addressing the validity of the creation of the overpayment with respect to creation or calculation of the overpayment.  Because the NOD placed the issue of the validity of the debt in appellate status, the matter must be remanded for the originating agency to issue an SOC addressing the validity of the creation the overpayment.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As the validity of the debt has been questioned and the validity of the debt is part-and-parcel of whether a waiver of overpayment should be granted, a determination on the validity of the amount of the debt must be adjudicated first.  See Schaper v. Derwinski, 1 Vet. App. 430, 433-34 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  As noted above, the Veteran has essentially appealed the issue of validity of the debt, but has not yet received an SOC as to that matter. 

The Board may not proceed with appellate review of the appellant's request for waiver of the overpayment when an appeal of the validity of the same overpayment remains pending.  The United States Court of Appeals for Veterans Claims (Court) has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, both issues are inextricably intertwined, and they must be remanded to the AOJ. 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the Debt Management Center or COWC, to include any audits relating to the overpayment.  

Associate all such documents with the electronic file. 

3.  Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  

The reasoning for the calculation of the amount of the debt must be set forth in detail. 

4.  If any benefit sought on appeal remains denied, then the AOJ should issue a statement of the case (SOC) on the issue of whether an overpayment of disability compensation benefits in the amount of $2,651.00 was properly created and calculated, and, if there was a properly created and calculated overpayment debt, whether the Veteran is entitled to a waiver of recovery of that debt.  The SOC must contain notice of all relevant actions taken, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

